Citation Nr: 1615981	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-33 260	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and schizophrenia.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1971 to March 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of a request for a fiduciary has been raised by the record in a March 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.

2.  A diagnosis of sleep apnea has not been shown at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  While VA attempted to obtain Social Security Administration (SSA) records, the SSA reported that the Veteran's records had been destroyed.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established with certain chronic diseases (including acquired psychiatric disorders) based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126.  An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board in June 2009.

Acquired Psychiatric Disorder

In his July 2007 claim, the Veteran contends that he suffers from an acquired psychiatric disorder as a result of his military service, which was denied by the April 2008 rating decision.

STRs do not show evidence of any psychiatric complaints, treatment, or diagnosis during his active service.  Furthermore, at his exit examination in March 1974, he had a normal psychiatric examination.

VA attempted to verify the reported PTSD stressors.  In March 2009, VA determined that the information required to corroborate the stressful events described by the Veteran was insufficient and that all procedures to obtain information from the Veteran were properly followed.  VA concluded that the stressors could not be corroborated.

The record contains no evidence of any psychiatric complaints, treatment, or diagnosis until over a decade after his separation from service.  Specifically, between 1976 and 1982, the record contains physical treatment records, but contains no evidence of any psychiatric complaints; it is not until 1987 that the Veteran was diagnosed with paranoid schizophrenia.  Later in September 2002, the Veteran reported experiencing psychiatric problems for the previous 15 years, or approximately since 1987.  He had negative PTSD screens in September 2004, September 2005, and January 2007.  In addition, in July 2007, while the Veteran mentioned he was diagnosed with PTSD to his physician, the physician noted that he was only diagnosed with schizophrenia.  Finally, in March 2009, the Veteran denied having any PTSD symptoms.

In October 2007, a letter from the Alabama Multi-Specialty Group, P.C., noted that the Veteran "suffers from" PTSD, but no medical records were submitted showing any treatment, testing, or diagnosis for PTSD.  As such, it is given little probative value.

In May 2010, Dr. Hugh Cort opined that the Veteran "suffered" from anxiety as far back as 1971 prior to his separation from service.  However, Dr. Cort provided no rational for his opinion.  As such, it is given little probative value.

The Veteran was afforded a VA examination in January 2016.  The examination consisted of a review of the Veteran's claims file, an interview of the Veteran, and a mental status examination of the Veteran.  The Veteran denied having any problems in the military, other than his service-connected ulcer disease.  He specifically denied having any mental health problems during his active service.  He agreed that he was presently diagnosed with paranoid schizophrenia.  The examiner noted that the claims file contained the October 2007 letter from a provider noted that the Veteran was diagnosed with PTSD, but reported that the provider would not have had access to the Veteran's records.  The examiner noted that the claims file also contained a May 2010 letter from the Veteran's physician; however, the examiner reported that the provider also would have had no access to the Veteran's early VA treatment records and that the documentation was taken from the Veteran's reports.  The examiner noted that while the provider noted anxiety was associated with the Veteran's active service, the Veteran had a long-standing history of schizophrenia and the provider made no mention of the Veteran's schizophrenia being associated with service.  The examiner noted that in over 30 years of psychiatric treatment, the record did not contain a formal diagnosis of PTSD.  The examiner noted that the Veteran had submitted multiple statements in support of his claim, but these could not be substantiated.  The examiner reported that the Veteran's STRs and treatment records from the 1970s and early 1980s do not substantiate a diagnosis of a mental disorder.  The examiner noted that prior to 1985, there was no evidence substantiating a prodromal period of schizophrenia.  The examiner opined that the Veteran's acquired psychiatric disorder was less likely as not incurred in or caused by the Veteran's active service.

Based upon the evidence of record, the Board finds that the evidence fails to support a diagnosis of PTSD at any time during the appeal period  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  After interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

Likewise, the weight of evidence is clearly against the conclusion that an acquired psychiatric disorder, to include schizophrenia, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from service until over a decade later.  The two letters from the Veteran's providers provided no rationale for their conclusions, did not reference any medical literature, and did not address the absence of any reports of psychiatric complaints in the service treatment records or behavioral issues in the service personnel records.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Conversely, VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The Board finds great probative value in the VA examiner's opinion as it was based on an examination and a review of the Veteran's in-service and post-service medical records.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his acquired psychiatric disorder was either due to or caused by his active service and the letters from his providers.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

The claims file contains multiple statements from the Veteran and his wife.  As lay persons, the Veteran and his wife are competent to report what comes to them through their senses, but they lack the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his schizophrenia neither began during, nor was otherwise caused by, his military service, the Veteran and his wife are not considered competent (meaning medical qualified) to address the etiology of his psychiatric disorder.  As such, their opinions are insufficient to provide the requisite nexus. 

The Board has reviewed the article submitted by the Veteran regarding schizophrenia and the prodome phase.  The Board acknowledges that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, in the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the article to the specific facts of the Veteran's condition.  Moreover, the opinions and conclusions contained in the article are highly speculative in their own right.  As such, the Board concludes that this study is insufficient to establish the required medical nexus between the Veteran's schizophrenia and his active service.  It is noted that the VA examiner in the 2016 opinion did in fact consider whether the onset of the Veteran's schizophrenia should be considered to be his military service, but explained why such a conclusion was not in fact supported by the evidence of record, including the absence of any mental health complaints listed in either the service treatment records or in post-service treatment records. 

In a March 2016 letter, the Veteran's representative argued that the Veteran began to experience anxiety symptoms while in service, but simply did not report them, which he argued was the norm for the time.  However, it is not just that no psychiatric symptoms were reported in service, but also that no psychiatric symptoms were reported for more than a decade after service.  The Board has reviewed the VA examiner's opinion and finds it to have thoroughly addressed the evidence of record in this case as it pertains to the etiology of the Veteran's acquired psychiatric disability. 

In summary, as the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea

In his July 2007 claim, the Veteran contends that he is entitled to service connection for sleep apnea, although he did not indicate when his disability began or when he was treated.  His claim was denied by the April 2008 rating decision.

STRs do not contain any complaints of symptoms in service which appear to have been associated with sleep apnea.  Moreover, sleep apnea was not diagnosed at any in-service physical examination.

Moreover, the Veteran, by his own admission, does not ever appear to have ever undergone a sleep study to determine if he actually has sleep apnea.  His medical records show that he requested if he could be treated for sleep apnea in July 2007, and was told he needed to undergo sleep testing with his physician.  However, the record does not show he ever actually underwent any sleep studies.  Furthermore, the record does not show any treatment or diagnosis of sleep apnea.  This is taken as strong evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

In October 2007, a letter from the Alabama Multi-Specialty Group, P.C., noted that the Veteran "suffers from" sleep apnea, but no medical records were submitted showing any treatment, testing, or diagnosis for sleep apnea.  As such, it is given little probative value.

In January 2016, the Veteran was afforded a VA examination for his sleep apnea.  The examination consisted of a review of the Veteran's claims file, an interview of the Veteran, and a physical examination of the Veteran.  The Veteran reported that he had sleep apnea at one time, but he did not have it any more.  In addition, he denied ever undergoing a sleep study and denied symptoms of sleep apnea.  In addition, the examiner noted that the only information contained in the record is the October 2007 letter from the Veteran's provided that mentioned sleep apnea.  However, the examiner reported that he did not find any evidence that the Veteran had undergone a sleep study, which would confirm the diagnosis of sleep apnea.  The examiner also noted that the Veteran claimed sleep apnea 30 years after his active service and his STRs do not show any respiratory condition was suspect.  The examiner further noted that the Veteran's medical records also did not show a diagnosis of sleep apnea despite multiple inpatient hospital stays for his acquired psychiatric disorder, which reflected he had 24 hour per day monitoring yet no diagnosis of sleep apnea was afforded.  The examiner opined that any sleep apnea was less likely than not related to the Veteran's active service.

VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The Board finds great probative value in the VA examiner's opinion as it was based on a physical examination and a review of the Veteran's in-service and post-service medical records.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his sleep apnea was either due to or caused by his active service and the letter from his provider.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that his sleep apnea was due to his active service.  However, to the extent that the Veteran is considered competent to report symptoms of sleep apnea, he has not actually reported any current symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, he lacks the medical training or qualification either to diagnose a sleep disorder or to relate it to his active service.  Id. 

The Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported sleep apnea; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  However, here, no residuals of a chronic disability have been identified during the course of the Veteran's appeal.

Additionally, even if it were concluded that the Veteran actually had sleep apnea, there is simply no probative support for linking it to the Veteran's military service which concluded more than forty years in the past.

Accordingly, the Veteran's claim is denied.

ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for sleep apnea is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


